     Case 2:19-cv-04821-MWF-KS Document 98 Filed 08/04/21 Page 1 of 3 Page ID #:883




1     KAZEROUNI LAW GROUP, APC
      David McGlothlin, Esq. (SBN 253265)
2     David@kazlg.com
      2633 E. Indian School Road, Suite 460
3     Phoenix, AZ 85016
      Telephone: 800-400-6808
4     Fax: 800-520-5523
5

6

7

8
                                          UNITED STATES DISTRICT COURT
9
                                        CENTRAL DISTRICT OF CALIFORNIA
10

11                                                               Case No.: 2:19-cv-04821-MWF-KS
      RICHARD DALTON, MATTHEW FERNANDES,
12
      ANDRE JOSEPH ALEXANDER ALONSO, AND
13                                                                   STIPULATION FOR ENTRY OF
      RANDOLPH JONES, individually and on behalf of                JUDGMENT AND ORDER THEREON
14
      all others similarly situated.
15
                                       Plaintiffs,
16
              vs.
17
      ANOVOS PRODUCTIONS, LLC, DISNEY
18
      LUCAS FILM LTD., NBC UNIVERSAL MEDIA,
19
      LLC AND CBS STUDIOS, INC.
20
                                   Defendants.
21

22

23
              IT IS HEREBY STIPULATED AND AGREED by and between Plaintiffs RICHARD
24
      DALTON, MATTHEW FERNANDES, ANDRE JOSEPH ALEXANDER ALONSO, AND
25
      RANDOLPH JONES (“Plaintiff”), and ANOVOS PRODUCTIONS, LLC., a California limited liability
26
      company (“Defendant”), as follows:
27

28



                                             STIPULATION FOR ENTRY OF JUDGMENT

                                                             1
     Case 2:19-cv-04821-MWF-KS Document 98 Filed 08/04/21 Page 2 of 3 Page ID #:884




1            1.      Upon execution of this Stipulation by the parties and approval thereon by the court, this
2     action shall be dismissed without prejudice. However, the parties hereby request that the court shall
3     retain jurisdiction over this action to enforce the terms of this Stipulation and order entry of judgment
4     upon a showing of default in the performance of this Stipulation.
5            2.      Subject to the terms and conditions set forth below, judgment may be entered in favor of
6     Plaintiff and against Defendant, for the following:
7                     (a)      Judgement in the sum of 56,594.06 ; (the “Judgement Amount”)
8            3.      Entry of the judgment shall be stayed so long as Defendant performs as follows:
9                    (a) Makes payment in the sum of $10,000.00 on or before July 16, 2021;
10                   (b) Makes payments in the sum of $5,000.00 on the 16th day of each successive month
11                          beginning August, 2021 until the Judgment Amount has been paid in full.
12           4.      All payments by Defendant to Plaintiff shall be delivered to Kazerouni Law Group, APC
13    Attn: Kazerouni Law Group, Trust Account 45 Fischer Avenue, Unit D1, Costa Mesa, CA 92626.
14    Plaintiffs shall also file a dismissal with prejudice of the action as above-captioned upon the timely
15    payment of all sums payable pursuant to paragraph 3(a)-(b), inclusive.
16           5.      In the event of default of any provision of this Stipulation, Plaintiff shall give ten days
17    written notice to Defendant by email to Gasser, Dana at dana@anovos.com in addition to ten business
18    days notice via first class mail to Defendant at East Los Angeles Avenue, Suite C301, Simi Valley, CA
19    93065, Attn: Dana Gasser. Defendant shall have seven (7) business days from the date of such notices
20    in which to cure such default. It shall be the responsibility of Defendant to inform Plaintiff’s counsel (at
21    the address shown above) in writing of any change of its email address.
22           6.      In the event of any default of any provision of this Stipulation, following the expiration
23    of the ten (10) business day notice to be provided to Defendant under paragraph 5 above, Plaintiff shall
24    have the right immediately by ex parte application to seek entry of judgment of the Judgment Amount,
25    less payment for all payments made through date of uncured default.
26           7. Defendant acknowledges that it has carefully read this Stipulation, fully understands its terms
27    and conditions and willingly executes the same.
28



                                          STIPULATION FOR ENTRY OF JUDGMENT

                                                            2
     Case 2:19-cv-04821-MWF-KS Document 98 Filed 08/04/21 Page 3 of 3 Page ID #:885




1            8. This Stipulation constitutes an integrated agreement and represents the complete and final
2     expression of the parties’ intent, superseding any and all prior oral or written agreements, commitments
3     or representations in connection with the subject matter of this Stipulation.
4            9. If any provisions of this Stipulation or its application to the parties hereto is deemed invalid
5     or unenforceable, then the remainder of this Stipulation shall not be affected thereby.
6            10.     The parties may execute this Stipulation in multiple counterparts which, taken in the
7     aggregate, shall be deemed signed by both parties hereto. Each counterpart shall be deemed an original
8     instrument as against any party who has signed it. A facsimile copy of this Stipulation executed by any
9     party hereto shall have the same force and effect as an original.
10           11.     Each party respectfully requests this Court to reserve personal and subject matter to
11    jurisdiction to enforce the terms of this Stipulation and to order entry of judgment upon a showing of
12    default in the performance of this Stipulation.
13
      Dated: July 16, 2021                                  KAZEROUNI LAW GROUP, APC
14

15
                                                            By: /s/ David J. McGlothlin
16                                                                 David J. McGlothlin, Esq.
                                                                   Attorney for Plaintiffs
17

18
      Dated: July 26, 2021                          ANOVOS PRODUCTIONS, LLC
19                                                      a California limited liability company
20

21                                                          By: ______________________________
22                                                          Print Name: DANA GASSER
23
                                                            Its: COO
24
                                                            By: ______________________________
25

26                                                          Print Name: JOSE SALCEDO

27                                                          Its: CEO
28



                                         STIPULATION FOR ENTRY OF JUDGMENT

                                                           3
